The plaintiff in error, L.T. Craft, was convicted on a charge that he did have unlawfully in his possession certain intoxicating liquors with the unlawful intent to sell the same, and was sentenced to be confined for thirty days in the county jail and to pay a fine of fifty dollars.
From the judgment entered March 13, 1915, he appealed by filing in this court on June 19th, a case-made. On October 2nd, plaintiff in error filed in this court a motion to dismiss his appeal. The appeal is therefore dismissed and the cause remanded to the trial court. Mandate forthwith.